03/23/2021

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0108
                                       OP 21-0108
                                                                      FILED
 DARRIN LELAND REBER,
                                                                      MAR 2 3 2021
              Petitioner,                                          Bovvri L.,ieetlyvoo0
                                                                 Clerk of Supreme Court
                                                                    State of Montana

       v.
                                                                    ORDER
 PETER BLUDWORTH, Warden,
 Crossroads Correctional Center,

              Respondent.



       Darrin Leland Reber has three convictions for criminal possession of dangerous
drugs from the Missoula County District Court. He is serving concurrent sentences of
twenty years with fifteen suspended along with an unsuspended, five-year commitment to
the Department of Corrections. Representing himself, Reber has filed a Petition for a Writ
of Habeas Corpus, proclaiming his innocence. In his Petition, Reber raises many issues,
outlining twenty-one claims, including that the District Court lacked jurisdiction.
       The Petition is typewritten, single-spaced, and sixteen pages in length. As a
preliminary matter, Reber's Petition exceeds limitations on length of petitions that may be
filed with this Court. His Petition is clearly in excess of twelve pages or 4,000 words.
M. R. App. P. 14(9)(b). We require all litigants to comply with Court Rules. We dismiss
his Petition on this basis alone. Therefore,
       IT IS ORDERED that Reber's Petition for a Writ ofHabeas Corpus is DISMISSED,
without prejudice.
       The Clerk ofthe Supreme Court is directed to close this case as ofthis Order's date.
       The Clerk also is directed to provide a copy of this Order to counsel of record and
to Darrin Leland Reber along with a copy of M. R. App. P. 14.
       DATED this -7-24 day of March, 2021.



                                                               Chief Justice
r
7-e- r12—•




               e
    Justices